DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10, 11, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baumgarte et al. (2020/0153288).  Regarding independent claims 1, 10, and 16, and dependent claims 3, 4, and 15, Baumgarte teaches a door operating system and method (Figs. 1 and 2) comprising: a door operator (208) configured to be powered by line AC power (112/212; “line power” [0012]), and the door operator includes a laser transmitter (214) also receiving power from line AC power; and first and second accessory devices (124; many accessory device examples in [0017]-[0021]) operatively connected to laser receivers (222), the accessory devices are powered, at least in part by, energy received by a laser shining at the laser receiver. ([0015])  Baumgarte also teaches the idea of the transmitter being controlled (i.e. by a controller) to only transmit power when power is required by the accessory device (last line of [0012])
Regarding claim 2, Baumgarte teaches the laser transmitter (214) is part of the door operator (208).
Regarding claims 6, 11, and 19, Baumgarte teaches the accessory device being any one of: a smart glass window ([0021]), a wall console, a light ([0017]), and a photo sensor ([0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al. (2020/0153288) and Cheatham, III et al. (2014/0176061).  Baumgarte teaches the door operating system and method as described above.  Baumgarte fails to explicitly teach the use of plural reflectors.  Cheatham teaches a similar laser power transmission system (Fig. 2) to that of Baumgarte.  Cheatham teaches using plural reflectors (118) for reflecting a laser from the laser transmitter (103) to the laser receiver (102) ([0039]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement first and second reflectors into Baumgarte’s invention to still be able to provide laser power to the receiver if an object is blocking the direct line from the transmitter to the receiver.
Claims 7, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Baumgarte et al. (2020/0153288) and Jeong-Gi (KR 10-1511059).  Baumgarte teaches the door operating system and method as described above.  Regarding claims 7, 12, and 20, Baumgarte fails to explicitly teach the laser receiver being mounted on a movable mount.  Jeong-Gi teaches a similar door operating system and method (Fig. 1) to that of Baumgarte.  Jeong-Gi teaches the laser receiver (220) having a movable mount for mounting the laser receiver to a door to allow the laser receiver to change orientation as the door moves to maintain a desired orientation between the transmitter and the receiver (bottom paragraph of pg. 6; controlling “inclination” of the laser receiver).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the laser receiver on a movable mount to be able to increase the efficiency of the transmission of power between the transmitter and the receiver.
Regarding claims 9 and 17, Baumgarte fails to explicitly teach the laser transmitter being powered by a battery.  Jeong-Gi teaches the laser transmitter being powered by a battery. (pg. 8, 5th paragraph; transmitter power supply unit (150)).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a battery into Baumgarte’s laser transmitter to allow for the laser transmitter to still operate in event of a failure of the AC line power.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al. (2020/0153288) and Marappan et al. (10,911,244).  Baumgarte teaches the door operating system and method as described above.  Baumgarte fails to explicitly teach an edge sensor.  Marappan teaches a similar door operating system (Fig. 6) to that of Baumgarte.  Marappan teaches an edge sensor that is configured to use a laser originating from a laser transmitter as part of the edge sensing portion of the edge sensor (Col. 16, lines 11-54).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Marappan’s edge sensor into Baumgarte’s invention to determine when the door is fully closed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
5-2-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836